                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Ronald F. Fischer,                           )
                                             )
               Plaintiff,                    )
                                             )       ORDER
       vs.                                   )
                                             )
United States Life Insurance Company in      )
the City of New York and American            )
International Group, Inc.,                   )
                                             )       Case No. 1:19-cv-152
               Defendants.                   )


       On September 18, 2019, defendant United States Life Insurance Company in the City of New

York filed a motion to stay discovery. On October 1, 2019, plaintiff filed a motion to expedite

discovery and trial. For reasons articulated by the court at status conference held by telephone on

October 11, 2019, both motions (Doc. Nos. 11 and 16) are DENIED.

       IT IS SO ORDERED.

       Dated this 21st day of October, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
